DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Yamazaki (US 9,968,323 B2) is determined to be the closest art, teaching a radiation detector in Fig. 4, comprising: 
a signal detecting section including a scintillator 31b constituted of a plurality of cells as shown in Fig. 4 and a photoelectric conversion unit 31c constituted of a plurality of light receiving devices that receive scintillation light, convert it into analog signals, and output the analog signals; 
a signal converting section including signal amplification devices Yamazaki is silent with this element, but this element is well-known. that amplify the analog signals output from the respective light receiving devices of the photoelectric conversion unit, and 
A/D conversion devices ADC in Fig. 4 that convert the analog signals output from the signal amplification devices into digital signals and output the digital signals; 
an image data generating section that generates a radiation detection signal received by the light receiving devices from the digital signals output by the A/D conversion devices and generates radiation image data from the radiation detection signal, wherein the plurality of light receiving devices of the photoelectric conversion unit are arranged along one cell of the scintillator Yamazaki should have this limitation, but the prior art of record fails to teach or reasonably suggest:
the image data generating section includes a signal selecting section that selects a signal having a predetermined level from the output signals of the plurality of light receiving devices converted into the digital signals as a radiation detection signal, and a signal generating section that generates one radiation detection signal from one signal selected by the signal selecting section or by combining a plurality of selected signals.
With respect to independent claim 7, the prior art of record fails to teach or reasonably suggest a method for processing a radiation detection signal, wherein in the method for processing a radiation detection signal using a radiation detector, the radiation detector comprises: 
a process of selecting a signal having a predetermined level from the output signals of the plurality of light receiving devices converted into the digital signals in the image data generating section; and a process of generating one radiation detection signal from the selected signal when the signal is one, or by combining the plurality of selected signals when there are multiple signals
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884